DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 07/25/2022.
Claims 7, 10-11, 12, 14 and 20 have been amended.
Claims 8-9, 13 and 15-19 have been canceled.
Rejection to claims under 35 USC § 112 is withdrawn since the claims have been amended accordingly.
Objection to claims is withdrawn since the claims have been amended accordingly.

Response to Arguments

Applicant’s arguments with respect to claims filed on 07/25/2022 have been considered but are moot because the applicant’s arguments were drawn to newly added features to independent claims, which have been addressed in the instant office action with newly identified prior art, thus rendering Applicant’s arguments moot.
The applicant also presented other arguments drawn to the various dependent claims. However, said other arguments are all dependency based, depending from the arguments drawn to the independent claims’ limitations discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 12 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Kang et al. (US 2021/0314218, “Kang”) and its provisional application 62/716937 (“Kang937”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Nam discloses “Default Radio Link Monitoring Reference Signal (RLM-RS) Determination Procedure in New Radio (NR)” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 7, a terminal comprising: 
a receiver that receives a synchronization signal block (SSB) (This will be discussed in view of Kang.);
a processor that, in a beam recovery procedure based on a random access procedure, measures the SSB ([0070] “the determined resources for RLM may include one or more beams measured and reported during a random access procedure through the random access channel (RACH).”, and [0071] “a first set of parameters for RLM, which may include a Radio Link Failure (RLF) process, may be used prior to being configured with resources to monitor for RLM after establishing a radio resource control (RRC) connection with a network.” See [455, 0070 and 0071], and [0064] “NR may support at least two types of reference signals (RS) for RLM. For example, NR may support synchronization signal (SS) block (SSB) type reference signals, such as those described above with reference to FIG. 6” See [455, 0064].) and selects a physical random access channel (PRACH) corresponding to the SSB that is selected according to a result of the measurement (See above [0070] for RLM including beams during a RA procedure through the RACH.); and
a transmitter (See Fig. 4 120 and [0088] “one or more of processors 466, 458, 464, and/or controller/processor 480 of the UE 120 shown in FIG. 4”) that transmits beam recovery request using the PRACH (This will be discussed in view of Kang.), 
wherein the processor (See Fig. 4 120 and [0088] “one or more of processors 466, 458, 464, and/or controller/processor 480 of the UE 120 shown in FIG. 4”) assumes quasi-colocation (QCL) information, corresponding to the SSB that corresponds to the PRACH (See above [0070]), as the QCL information corresponding to a control resource set (CORESET) ([0075] “a UE may be in an RRC-CONNECTED mode and may also be configured with control resource sets (CORESETs) and search spaces. … RS resources (SSB or CSI-RS) associated with spatial-QCL parameters in the transmission configuration indication (TCI) states of (associated with) configured CORESETs may be used as default RLM-RSs.”, See [455, 0076]) and
wherein an index of the CORESET is 0 (This will be discussed in view of Kang.).  
It is noted that while disclosing radio link monitoring with reference signal, Nam does not specifically teach about receiving SSB as a reference signal. It, however, had been known in the art before the effective date of the instant application as shown Kang as follows;
a receiver that receives a synchronization signal block (SSB) ([Kang, 0328] “a resource region in which a PDCCH may be transmitted is configured in each search space. RS information (e.g., CSI-RS resource ID, SSB ID) QCLed in a spatial RX parameter viewpoint may be indicated/configured for each CORESET ID (in the NR standard, a QCLed RS may be indicated/configured through transmit configuration information (TCI) indication)” See [Kang937, Lines 21-26 on P10].);
transmits beam recovery request using the PRACH ([Kang, 0323] “Hereinafter, for the step (3), that is, for transmission of the BFRQ, a PRACH preamble or a PUCCH may be used.” See [Kang937, subsection “3) BFRQ & monitoring gNB’s response” on P11]);
an index of the CORESET is 0 ([Kang, 0349] “The response to the contention PRACH may reuse a CORESET (e.g. CORESET 0 or CORESET 1)” See [Kang937, P12]).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Kang in order to increase or maintain quality of reference signals for detecting a beam failure such that “a method of detecting a beam failure by checking whether a reference signal for beam management is present in an unlicensed band and the state in which quality of the reference signal has been reduced.” [Kang, 0005]. 

Regarding claim 12, it is a radio communication method claim for a terminal corresponding to the method claim 7, and is therefore rejected for the similar reasons set forth in the rejection of claim 7.

Regarding claim 14, it is a system claim corresponding to the terminal claim 7 and the base station claim 13, except the limitations “a system” (See Fig. 4), “a base station” (See Fig. 4 and [0051] “A transmit (TX) multiple-input multiple-output (MIMO) processor 430”), and “the base station comprises: a first transmitter that transmits a synchronization signal block (SSB) to the terminal” ([0070] “the one or more beams may include one or more beams used during a random access response (RAR) message transmission by a base station (e.g., a gNB).”, and [0074] “the beam (SSB) determined during initial access, which is also used for Msg 2 transmission, may be used as a default RLM-RS.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 7. 

Claim(s) 11 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Kang et al. (US 2021/0314218, “Kang”) and its provisional application 62/716937 (“Kang937”) and further in view of Seo et al. (US 2020/0045709, “Seo”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 11, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about CORESET#0. It, however, had been known in the art before the effective date of the instant application as shown Seo as follows;
the terminal according to claim 7, wherein, when a contention-based random access procedure is performed, the processor assumes the QCL information, corresponding to the SSB, as the QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Seo in order to reduce latency and increase reliability in mobile broadband communications such that “a method for receiving a signal in a control resource set (CORESET) of a wireless communication system.” [Seo, 0009]. 

Claim(s) 10 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) and its provisional application, 62/710455 (“455”) in view of Kang et al. (US 2021/0314218, “Kang”) and its provisional application 62/716937 (“Kang937”) and further in view of Noh et al. (US 2018/0337757, “Noh”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 10, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about a TCI not configured in a CORESET. It, however, had been known in the art before the effective date of the instant application as shown Noh as follows;
the terminal according to claim 7, wherein, when a transmission configuration indicator (TCI) state is not configured in the CORESET, the processor assumes the QCL information, corresponding to the SSB, as the QCL information corresponding to the CORESET ([Noh, 0155] “When the SSB or CORESET is configured to a default-QCL-PDSCH (i.e., configured to QCL default value) through higher layer signaling, it may be configured that a TCI indicator does not exist.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Noh in order to reduce overheads for more data and faster transmission such that “to provide a method for reducing CSI-RS transmission overhead for efficient beam sweeping of an SSB, a PDCCH, and a CSI-RS.” [Noh, 0011]. 

Claim(s) 20 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0260484, “Nam”) with its provisional application, 62/710455 (“455”) in view of Kang et al. (US 2021/0314218, “Kang”) with its provisional application 62/716937 (“Kang937”) and Noh et al. (US 2018/0337757, “Noh”), and further in view of Seo et al. (US 2020/0045709, “Seo”).
Examiner’s note: in what follows, references are drawn to Nam unless otherwise mentioned.
Regarding claim 20, it is noted that while disclosing QCL relationship between SSB and CORESET, Nam does not specifically teach about CORESET#0. It, however, had been known in the art before the effective date of the instant application as shown Seo as follows;
the terminal according to claim 10, wherein, when a contention-based random access procedure is performed, the processor assumes the QCL information, corresponding to the SSB, as the QCL information corresponding to the CORESET ([Seo, 0142] “in the case of the CORESET #0 and the search space #0, the monitoring occasion of the search space #0 can be determined the SSB index signaled to the UE or selected by the RACH process such as(Contention Based RACH) CBRA/(Contention Free RACH) CFRA. That is, in the case of the CORESET #0 associated with the search space #0, it may be desirable to be in the TCI state in units of SSB may be desirable for the CSI-RS/TRS associated with the SSB to be set to be in the TCI state.”).  
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Nam by using the features of Seo in order to reduce latency and increase reliability in mobile broadband communications such that “a method for receiving a signal in a control resource set (CORESET) of a wireless communication system.” [Seo, 0009]. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 9AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at (571) 272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411